                      Case 1:16-cv-03133-GHW Document 83 Filed 11/29/19 Page 1 of 1




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                ELISSA P. FUDIM
Corporation Counsel                                                                                    Senior Counsel
                                             LAW DEPARTMENT                                     Phone: (212) 356-2335
                                                                                                  Fax: (212) 356-3509
                                             100 CHURCH STREET, Rm. 3-203b                       Efudim@law.nyc.gov
                                                  NEW YORK, NY 10007



                                                                                    November 29, 2019

        BY ECF
        Honorable Gregory H. Woods
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:      Tarell McIlwain v. City of New York et al., 16-cv-3133 (GHW)

        Your Honor:

                      I write to advise the Court that as of a few days ago, UC 308 is no longer an
        undercover officer. She is now an investigative detective, and as a result, defendants will no
        longer be seeking to seal the courtroom during her testimony or seat her in a separate room for
        trial.

                                                                      Respectfully submitted,

                                                                      Elissa P. Fudim
                                                                      Elissa Fudim
                                                                      Senior Counsel
